Citation Nr: 0530485	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  98-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder, to include muscle tension headaches.  

2.  Entitlement to a compensable evaluation for service-
connected rhinitis, based upon the initial grant of service 
connection.  

(The issue of entitlement to service connection for bilateral 
hearing loss will be the subject of a separate decision 
issued simultaneously herewith under the same docket number.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to May 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO) that, inter alia, denied the veteran's 
claim of entitlement to service connection for headaches.  
When this matter was last before the Board in February 1998, 
it was determined that the veteran had timely filed a notice 
of disagreement with that decision in March 1995.  In 
September 2004, the RO issued a statement of the case in 
response to the notice of disagreement.  In November 2004, 
the veteran filed a substantive appeal as to the issue.  

In May 2005, the veteran appeared at a hearing at the RO 
before the undersigned Veterans Law Judge.  The transcript of 
that hearing has been associated with the claims file, and 
the case is now ready for appellate review. 

Because of the need for a three-judge panel review, the issue 
of entitlement to service connection for bilateral hearing 
loss will be the subject of a separate decision issued 
simultaneously herewith under the same docket number.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

Service medical records document the veteran's frequent 
complaints of headaches, including upon periodic examination 
in September 1993, and upon separation examination in 
February 1994.  The veteran was separated from service in 
June 1994.  During service, his headaches were associated 
with dehydration or mild concussion, possible sinus 
infection, viral syndrome and sinusitis.  Upon VA 
neurological examination in July 1994, the veteran described 
a two year history of headaches, usually in the morning.  
Following examination, the diagnosis was muscle tension 
headaches.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  

Under the circumstances of this case, the Board finds that an 
examination is necessary to determine whether the veteran has 
a current headache disorder, and if so, whether any current 
headache disorder can be associated with service or a 
service-connected disability.  

38 C.F.R. § 4.1 (2003) provides that "It is...essential both 
in the examination and in the evaluation of the disability, 
that each disability be viewed in relation to its history.")  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Consequently, the necessity for appropriate further 
examination is shown for the proper assessment of the 
veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  

Secondly, in a September 2004, rating decision, the RO 
granted the veteran's claim of entitlement to service 
connection for allergic rhinitis, and assigned a 
noncompensable evaluation to that disorder, effective from 
May 30, 2004.  In March 2005, the veteran, through his 
representative, filed a statement that must be construed as a 
timely notice of disagreement with regard to the foregoing 
rating decision as it relates to the noncompensable 
evaluation assigned.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 19.26, 20.201, 20.302 (2004).  When there has 
been an initial RO adjudication of a claim and a notice of 
disagreement has been filed as to its denial, the appellant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, the Board observes that additional due process 
requirements may be applied as a result of the enactment of 
the VCAA and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a) (2004).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a neurological 
examination by an appropriate physician 
to show the nature, extent, and etiology 
of any headache disorder(s) which may be 
present.  

The claims file must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the examination.  The examiner 
must annotate the examination report 
that the claims file was in fact made 
available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.
The examiner must address the 
following medical questions:
Is it unlikely, likely, or at least as 
likely as not (examiner to choose one) 
that the veteran has a current chronic 
headache disorder, and if so, is it 
unlikely, likely, or at least as 
likely as not (examiner to choose one) 
that such headache disorder is 
associated with service, or 
proximately due to or the result of a 
service-connected disorder (to include 
allergic rhinitis), to include 
aggravation by a service-connected 
disorder?
If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  In 
particular, the VBA AMC should review the 
requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  The VBA AMC should issue a Statement 
of the Case to the veteran addressing the 
issue of entitlement to a compensable 
evaluation for service-connected rhinitis, 
based upon the initial grant of service 
connection.  The veteran must be advised 
of the time limit in which he may file a 
substantive appeal.  38 C.F.R. § 20.302(b) 
(2004).  

Then, only if the appeal is timely 
perfected, the issue should be certified 
to the Board for further appellate 
consideration.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
service connection for a headache 
disorder, to include muscle tension 
headaches.  If the benefit requested on 
appeal is not granted to the appellant's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection, and may result in a denial.  
38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

